Citation Nr: 1750940	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-15 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for throat scarring.

4.  Entitlement to an initial compensable rating for service-connected left foot pes planus.

5.  Entitlement to an initial compensable rating for service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1999.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for a left elbow disorder, left knee disorder, and throat scarring; granted service connection for left foot pes planus and assigned a noncompensable rating, effective May 19, 2011; and granted service connection for left ear hearing loss and assigned a noncompensable rating, effective May 19, 2011.  The case has since been transferred to the RO in San Diego, California.

The issues of entitlement to initial compensable ratings for left foot pes planus and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received treatment for left elbow bursitis during service, but a left elbow disorder has not been demonstrated since the beginning of the claim and during the pendency of this appeal.

2.  The evidence does not show that the Veteran has a current diagnosis of a left knee disorder that was incurred in, or resulted from, active duty service.

3.  The evidence does not show that the Veteran has throat scarring that was incurred in, or resulted from, active duty service.
CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left elbow disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria to establish service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria to establish service connection for throat scarring are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



Left Elbow Disorder

Service treatment records (STRs) include a December 1979 enlistment examination report reflecting the Veteran's denial of painful or "trick" shoulder or elbow, and a normal clinical evaluation of the upper extremities.  In October 1984, the Veteran sought emergency treatment for left arm and left elbow pain due to lifting garbage cans.  He complained of pain in the left elbow and the inability to fully extend it.  X-rays were negative.  He was assessed with olecranon bursitis.  Examination reports dated in December 1985, February 1990, and May 1996 reveal normal clinical evaluations of the upper extremities.  A March 1999 STR noted that the Veteran twisted his elbow in 1985 and currently had left elbow pain.  At the March 1999 separation examination, the Veteran reported painful or "trick" shoulder or elbow, although he had a normal clinical evaluation of the upper extremities and normal neurologic clinical evaluation.

In his May 2011 claims application, the Veteran reported that his left elbow disorder began in 1984.

An August 2011 VA examination report reflects the Veteran's reports that his left elbow disorder had existed since 1985 or 1986, occurred when he lifted a metal trash can at work during service, and currently resulted in stiffness and pain with flare-ups precipitated by physical activity as often as seven times per week for 24 hours.  Examination of the left elbow revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, or ankylosis.  X-rays of the left elbow were within normal limits.  The examiner determined that there was no left elbow diagnosis as there was no pathology to render a diagnosis.

In his August 2013 statement in lieu of a VA Form 646, the Veteran contended that service connection was warranted as left elbow pain was noted during service.

After review of all of the evidence of record, lay and medical, the Board finds that the competent evidence weighs against the Veteran's claim of entitlement to service connection for a left elbow disorder.

The evidence dated since the filing of his claim in May 2011 and during the pendency of his appeal does not show an actual diagnosis of a left elbow disorder.  In fact, the August 2011 VA examiner determined that there was no current diagnosis as there was no pathology to render a diagnosis.  Specifically, the examiner found no symptoms, and x-rays were within normal limits.  The VA examiner had the benefit of examining the Veteran and reviewing his claims file, to include all relevant laboratory findings.  Additionally, generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, while the Veteran contends that service connection should be granted as there was left elbow pain noted during service, there is no competent evidence of a "current" disorder.  See Brammer, 3 Vet. App. at 225.

The Board considered the lay evidence in this case.  As a layperson, the Veteran is competent to report matters within his own personal knowledge.  See Layno, 6 Vet. App. at 469.  However, in this case, the determination of whether he has a clinical diagnosis of a left elbow disorder and the nature or etiology of any such disorder is one that is medical in nature and requires medical expertise to make, and there is no evidence that the Veteran has such medical training.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353  (Fed. Cir. 1998).  In this case, a left elbow disorder to account for the Veteran's symptoms is not currently shown.  Thus, the Veteran does not meet the threshold element of his service connection and the claim must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Finally, because the threshold element of a current disability is not met in this case, it is unnecessary to address the remaining elements necessary to establish the service connection claim

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a left elbow disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Left Knee Disorder

STRs include a December 1979 enlistment examination report reflecting the Veteran's denial of a "trick" or locked knee and swollen or painful joints, and normal clinical evaluations of the lower extremities.  December 1985, February 1990, and May 1996 examination reports reveal normal clinical evaluations of the lower extremities.  The March 1999 separation examination report did not reveal a left knee problem, although the examiner noted patellofemoral syndrome of the right knee, and the Veteran denied any "trick" or locked knee.

In his May 2011 claim application, the Veteran reported that his left knee disorder began in 1998.

In his August 2013 statement in lieu of a VA Form 646, the Veteran contended that service connection was warranted as left knee symptoms were noted during service.

After review of all evidence of record, both lay and medical, the Board finds that the competent evidence weighs against the Veteran's claim of entitlement to service connection for a left knee disorder.

The evidence dated since the filing of his claim in May 2011 and during the pendency of his appeal does not show an actual diagnosis of a left knee disorder.  Therefore, there is no competent evidence of a "current" disorder.  See Brammer, 3 Vet. App. at 225.

The Board considered the lay evidence in this case.  As a layperson, the Veteran is competent to report matters within his own personal knowledge.  See Layno, 6 Vet. App. at 469.  However, in this case, the determination of whether he has a clinical diagnosis of a left knee disorder and the nature or etiology of any such disorder is one that is medical in nature and requires medical expertise to make, and there is no evidence that the Veteran has such medical training.


As noted above, the threshold element of any service connection claim is evidence of a current disability.  In this case, a left knee disorder is not currently shown in the record.  Thus, the Veteran does not meet the threshold element of his service connection and the claim must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan, supra.

Moreover, because the threshold element of a current disability is not met in this case, it is unnecessary to address the remaining elements necessary to establish the service connection claim.  At any rate, the Board observes that the Veteran's STRs do not reflect complaints, treatments, or diagnoses of a left knee disorder during service.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a left knee disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Throat Scarring

STRs include the December 1979 enlistment examination report reflecting normal clinical evaluations of the skin and identifying body marks, scars, and tattoos.  December 1985 and February 1990 examination reports reveal a tattoo on the right forearm, but no scarring on the neck or throat.  In February 1992, the Veteran sought emergency care due to having a pork bone stuck in his throat.  X-rays were negative.  He was assessed with pain after swallowing a large piece of meat, improved; no puncture, wound, or scarring was noted as a result.  May 1996 and March 1999 examination reports reflect an eagle tattoo on the right bicep, open and closed comedones scattered on the face, and mild acne, but did not note any scarring on the neck or throat.  Although the March 1999 examiner described numerous abscesses that were removed and some wounds, there were none on the throat or neck area.

In his May 2011 claims application, the Veteran reported that his throat scarring began in 1992.

The August 2011 VA examination report reflects scars on the nose, torso, and armpits, but none were described on the throat or neck area.

After review of all the evidence of record, both lay and medical, the Board finds that the competent evidence weighs against the Veteran's claim of entitlement to service connection for throat scarring.

The evidence dated since the filing of his claim in May 2011 and during the pendency of his appeal does not show any actual throat or neck scarring.  Therefore, there is no competent evidence of a "current" disorder.  See Brammer, 3 Vet. App. at 225.

Absent a current disability of throat scarring, the claim must be denied.  
Moreover, because the threshold element of a current disability is not met in this case, it is unnecessary to address the remaining elements necessary to establish the service connection claim.  At any rate, the Board observes that the Veteran's STRs do not reflect complaints, treatments, or diagnoses of a throat scarring during service.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for throat scarring.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a left elbow disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for throat scarring is denied.


REMAND

With regard to the remaining claims on appeal, remand is necessary for further evidentiary development.

Regarding the Veteran's claim for an initial compensable rating for left foot pes planus, the August 2011 VA examination did not reveal any signs of abnormal weight-bearing or breakdown, callosities, or any unusual shoe wear pattern.  There was no active motion in the metatarsophalangeal joint of the left great toe.  Alignment of the Achilles tendon was normal on the left both while weight-bearing and not weight-bearing.  There was no valgus present, forefoot/midfoot malalignment, deformity, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, hallux rigidus, or limitation with standing and walking.  X-rays of the left foot were within normal limits.  The VA opinion noted x-rays resulting in an updated diagnosis of mild pes planus and posterior calcaneal spurs.

However, in May 2014, the Veteran submitted a Foot Miscellaneous (Other than Flatfoot/Pes Planus) DBQ completed by his private physician Dr. A.H. in September 2012 and reflecting diagnoses of Morton's neuroma and metatarsalgia.  Additionally, October 2012 VA treatment records reflect that the Veteran complained of recurring pain that started randomly in June 2012 after stepping on a marble; the VA physician assistant found that the Veteran's history and physical examination was most consistent with Morton's neuroma, although a strain could not be ruled out at that time.  In November 2012, the Veteran reported a 1995 foot injury, but stated that he was not sure if his current left foot pain was related to that injury.  Pain radiated from his third and fourth toes diagonally proximal across the dorsum of his left foot, was usually worse with work shoes and when walking, and was increasing in severity.  The Veteran was assessed with symptoms most consistent with Morton's neuroma.

Given the indication of possible worsening of the Veteran's symptoms and of new diagnoses in the evidence, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected left foot pes planus.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, regarding the Veteran's claim for an initial compensable rating for service-connected left ear hearing loss, a January 2013 audiogram was referenced, but no actual objective audiometric findings are associated with the claims file.  The AOJ should attempt to obtain those audiological results in order to assess whether those results demonstrate that a higher rating is warranted.  Moreover, the Board observes that the Veteran has not undergone an audiology examination for VA compensation purposes since 2011.  When this appeal is returned to the Board after this remand, the Board finds that the 2011 examination will be too old to properly evaluate the Veteran's current disability.  Thus, the Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his left ear hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526  (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Therefore, a new VA audiology examination will be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims file any outstanding VA medical records, provide the Veteran with a VA examination to determine the severity of his left foot pes planus.  The entire claims file, including a copy of the remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner is asked to examine the Veteran, review his claims file, and then respond to the following:

a)  Identify all current diagnoses associated with the Veteran's left foot, including but not limited to pes planus, Morton's neuroma, and metatarsalgia.

b)  Indicate which current symptoms are attributable to which left foot diagnoses.

c)  Address the severity of the Veteran's service-connected left foot pes planus.

A thorough explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Contact the 95th Medical Group, Edwards Air Force Base, in order to attempt to obtain the January 2013 audiological objective findings and any other audiological treatment records or examinations not currently associated with the claims file.  All attempts should be clearly documented and associated with the claims file, as well as any negative responses.

3.  Regardless of the outcome of directive #2, provide the Veteran with a new VA audiological examination in order to accurately determine the current severity of his service-connected left ear hearing loss.

4.  After determining whether any additional development is necessary, readjudicate the Veteran's claims for compensable initial ratings for service-connected left foot pes planus and left ear hearing loss.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


